Title: To John Adams from William Tudor, 3 October 1776
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Haarlem 3d. Octr. 1776
     
     By the Carelessness of an Orderly Sargent to whom it was given, I did not get your Letter, forwarded by Mr. Gerry from Philadelphia, and so have not as yet received any Answer to my last 2 Letters. I wish in future, Sir, You would write by the Post, and then I shall not again be disappointed.
     I find by a late Resolve of Congress they are determined to raise an Army for the War. Happy had it been for Us if Congress had not have waited for dear bought Experience to confirm to them the Necessity of this Measure. We should not now look forward to the End of the Year with Anxiety and Concern. To have our Army totally disbanded in the Face of a Numerous Enemy, is a Prospect I cannot contemplate without the most painful Apprehensions. For you may be assured all our Men will go home when the Time of their Enlistment is out. Your Bounty of 20 Dollars may in the Course of the Winter engage them again, but what is to become of our Lines in the mean Time. I have seen enough of Militia to despise them. No Dependance can be had on Militia out of the particular Colony they belong to. For this Reason I am extreme sorry to hear that 5000 Men are coming from the Massachusetts, although commanded by General Lincoln. These Troops I understand are raised only for two Months, and therefore at the very Time when they could be of any Service (if Militia could be of Service at any Time) will be discharged. Never before did any Country carry on so expensive a War as America has done this Summer. Calling in a Rabble, called Militia, who would run as soon as they saw an Enemy, and who when collected, at a vast Expence, would not stay half their Time, but desert home by hundreds, or get Certificates from Rascals of Surgeons that should carry them home under Pretence of Sickness, is a Peice of Policy which would have been fallen on only by Americans.
     I am much afraid that notwithstanding the high Bounty that has been offered, Congress will find it an extremely difficult Matter to inlist the Army they have voted. The little Care that has been taken of Many of the Sick, the uncommon Hardships which the Men have suffered, being in Want of every Thing but Flour and Beef, joined to the frightful Stories which the Runaway Militia will circulate in the Country, will give such an Idea of a Camp Life, that few will chuse to engage in it. But this Difficulty may be got over, while a greater one remains, and that is the Prevention of Scoundrels getting Commissions. If there should be as many despicable Animals with Command next Year as this, your Army may be numerous but it never will be formidable. One Way of remedying this, would be to increase the Pay of the Officers. Few Men are such Patriots, or so fond of Glory, As to risque their Lives while they are at the same Time beggaring their Families. I most heartily wish there was a little more of Roman Fire in New England. And that young Gentlemen in Boston and everywhere else would prefer engaging in the best of all Causes, that of defending their Country, to raising dishonorable Fortunes by privateering. The importance of having good Officers is such that too much Care cannot be taken in the Appointment. And without great Care is taken, we shall continue to be despiz’d and beaten by the Enemy. I wish some Measures might be fallen Upon to introduce young Fellows of Character and Spirit, who are without Families, into the Army. Many of our best Officers at present, have Wives and Children at home, and therefore feel that Attachment for home which makes a Camp Life peculiarly irksome. I have not the most distant View to myself in this Hint, being determined to leave the Army at the End of this Campaign.
     The new Articles of War are publishing throughout the Camp, and by General Orders are to govern the Army after next Monday. The Disorders of the Army, composed of Troops from nine different Colonies, keeps me perpetually employ’d. However I would not repine at the constant Business of my Department, could I prevail on Courts Martial to show that Severity in their Punishments which is essentialy necessary for the Good of the Service. There is such a Timidity and Backwardness in Officers to inflict capital Punishments, that it is as difficult to get a Villain hang’d in the Camp, as it used to be in our County of Suffolk. I have argued and beseech’d in Vain, and shall soon leave it to the Rhetorick of a more eloquent Advocate to effect what I have faild in. If we could but make our Punishments severe, and keep the Government firm and steady, the Army would become orderly, and disciplind. Next Campaign will produce, I hope, a thorough Reform in every Department. If we expect to be successful next Year, we must have a very different Army from that of this. I am Dr. Sir with great Esteem very truly Yours
     
      Wm Tudor
     
     
      Pray write me as frequent as your very important Employments will admit.
     
    